Citation Nr: 1316614	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  07-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for diabetes mellitus. 

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in from May 1968 to May 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  Jurisdiction of the case has since been transferred to the RO in Honolulu, Hawaii. 

In April 2012, the Board remanded the matter for further development, and the case has been returned to the Board for appellate adjudication. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested his  appeal for service connection for diabetes mellitus be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

In a statement received in April 2013, the Veteran explicitly stated that he was withdrawing his appealed claim for service connection for diabetes mellitus.  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim for service connection for diabetes mellitus, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2012).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal of service connection for diabetes mellitus is dismissed. 





____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


